¶ 44. ANN WALSH BRADLEY, J.
{dissenting). In this case, the juvenile court asked the Walworth County *28Department of Health and Human Services to prepare a waiver investigation report. Under the authority of Wis. Stat. § 938.18(2m), the Department's role is to serve as an independent agent gathering information to aid the court's determination about whether Tyler T. should be tried in juvenile or adult court. It held a meeting to formulate its recommendation to the court.
¶ 45. We are asked to determine whether the prosecuting attorney's ex parte advocacy at the Department's meeting constituted improper involvement in what should have been a neutral and independent decision-making process. The answer to this question should be a resounding "yes."
¶ 46. Instead, the majority equivocates. Expressing reservation about the Department's procedure, it acknowledges that such a procedure creates a perception of imbalanced information. Ultimately, however, it answers the question with a halfhearted "no."
¶ 47. The majority reaches this halfhearted conclusion by setting up a fallacy of false choice instead of squarely addressing the question presented and by selective analysis instead of applying the most relevant case law. Because I conclude that the prosecuting attorney's ex parte advocacy at the Department's decision-making meeting was improper, and because I cannot determine that Tyler suffered no prejudice as a result, I respectfully dissent.
I
¶ 48. The majority acknowledges that a waiver investigation report "bears some similarities to a PSI report," and that PSI reports are required to be independent. Majority op., ¶¶ 37, 38. It also acknowledges that the presence of an advocate risks transforming a meeting "from an unbiased, information-gathering pro*29ceeding into an adversarial proceeding" and could "cause a serious degradation in the reliability and impartiality of the [] court's information base." Id., ¶ 28. Nevertheless, after cataloging the similarities and differences between PSIs and waiver investigation reports, id., ¶¶ 37-39, the majority asserts that "it does not follow ... that we must apply to waiver investigation reports the same objectivity requirements that we demand of PSI reports," id., ¶ 37.
¶ 49. Ultimately, the majority "decline[s] to create a bright-line rule" because it "do[es] not think that the DHHS's contact with the juvenile and the State must necessarily cease at the preparation of a waiver investigation report." Id., ¶¶ 35, 39. Although it expresses "reservations about the DHHS's decision to invite only [the prosecuting attorney] to its final staffing meeting," the majority concludes: "[T]he DHHS is free to compile information for a waiver investigation report in the manner it deems most beneficial to the circuit court." Id., ¶¶ 41, 40.
¶ 50. The majority reaches this dubious conclusion as a result of two errors. The first is an error of logic, and the second is one of selective analysis.
A
¶ 51. The first error in the majority opinion is that it relies on a fallacy of false choice — an error of logic. Tyler asserts that the prosecuting attorney's ex parte advocacy at the Department's decision-making meeting was improper. He does not argue that all direct contact between the Department and the parties is prohibited.
¶ 52. Despite the narrow scope of Tyler's argument, the majority frames the issue much more broadly and therefore overshoots the issue on review. Its broad framing of the issue allows it to skirt an otherwise obvious result.
*30¶ 53. The implicit rationale is as follows: if it is improper for the Department to invite the prosecuting attorney's advocacy at its decision-making meeting, then it must likewise be improper for the Department to have any contact with the State or the juvenile at all for the purpose of gathering information relevant to the waiver decision.1 Once examined, however, this false choice falls apart. To conclude that there was procedural error here, the court need not "create a bright-line rule" or require all contact between the Department and the parties to "necessarily cease." Rather, it need only answer the question presented.
¶ 54. There is a difference between soliciting information and soliciting advocacy. I agree with the majority that the Department has a great deal of discretion in how it would like to prepare the report and that it is required to have some interaction with both the parties to fulfill its information-gathering function. However, consistent with the juvenile court in this case,2 I conclude that the Department compromises its role as an independent agent of the court when it solicits the ex parte advocacy of one party at the *31meeting in which it makes crucial decisions about its waiver recommendation and the contents of its report.
B
¶ 55. The majority's error in framing the question is compounded because it focuses its analysis on the wrong cases and overlooks the important principles derived from the most relevant case. It asserts that there are differences between PSIs and waiver investigation reports, and I agree. Yet, with no clear explanation of how the distinctions it identifies make any difference,3 the majority somehow concludes that, as a result of these distinctions, waiver investigation reports are held to a lower standard of objectivity. See majority op., ¶ 37.
¶ 56. Even though the majority asserts that PSIs and waiver investigation reports are significantly different, it focuses its analysis on the case law dealing with PSIs. It barely pauses to mention S.N. v. State, a case that is specific to waiver investigation reports.
*32¶ 57. The use of waiver investigation reports was first discussed in S.N. v. State, 139 Wis. 2d 270, 407 N.W.2d 562 (Ct. App. 1987) (hereinafter, In re S.N.). That case contemplates that the preparer of a waiver investigation report is not an ally of the prosecution or the defense, but rather, an independent agent of the court.
¶ 58. The facts of In re S.N. are straightforward. The State filed a petition to waive a juvenile into adult court, and a social worker at the Department of Social Services prepared a waiver investigation report for the court. Id. at 272-73. At the time, there was no statutory authority for the court to request a waiver investigation report. Over the juvenile's objection, the court admitted the social worker's report into evidence.
¶ 59. In determining that the juvenile court did not err by admitting the report, the court of appeals stressed the independent nature of a waiver investigation report and the fact that the report was prepared for the benefit of the court. It emphasized the "juvenile court's duty to independently determine whether waiver is appropriate, rather than deferring to the state's or the juvenile's request for waiver or to either party's acquiescence in the other party's request." Id. at 275 (emphasis added). It explained that the statutes do not prohibit the juvenile court "from using independent information relevant to waiver, such as the county department of social services' waiver investigation report admitted in the present case." Id. (emphasis added).
¶ 60. The legislative history of Wis. Stat. § 938.18(2m) reveals that this statute was specifically created to codify the procedure set forth by In re S.N.4 *33Accordingly, the apparent purpose of sub. (2m) is to provide a procedure for court appointment of an independent agent of the court charged with gathering the fullest possible information.
¶ 61. Because the majority ignores the principles of the founding case of In re S.N., it erroneously concludes that waiver reports are held to a lower standard of objectivity. To the contrary, my review of In re S.N. suggests that the distinctions between PSIs and waiver investigation reports identified by the majority are without a difference, and that both types of reports must be prepared by an independent agent of the court.
¶ 62. The waiver investigation report is supposed to be a means of gathering information, not a means of funneling advocacy to the juvenile court. The presence of advocates at the Department's meeting "could cause a serious degradation in the reliability and impartiality of the [] court's information base" and could transform (or, at the very least, risk transforming) the meeting "from an unbiased, information-gathering proceeding into an *34adversarial proceeding." See majority op., ¶ 28 (discussing State v. Perez, 170 Wis. 2d 130, 487 N.W.2d 630 (Ct. App. 1992)). In this case, the risk to the court's information base was compounded because only one side was invited to advocate for its desired result. I conclude that the Department's procedure was in error.
II
¶ 63. Although the juvenile court recognized the problem with the Department's procedure, it concluded that it was unnecessary to order a new report. In making its decision on waiver, the court attempted to isolate the effect of the tainted report. It explained: "I'm satisfied with the thorough input from both parties as to the situation, and I believe I've made my decision which is ultimately the Court's responsibility and not the Department's." It assured the parties that its waiver decision was made based upon its "own feelings," and not the Department's.
¶ 64. I appreciate the juvenile court's attempts to separate its waiver decision from the tainted report. Nevertheless, I cannot conclude that Tyler suffered no prejudice as a result of the improper procedure before the Department.
¶ 65. Although the court took great pains to disentangle the information in the report from its own conclusion, facts from the tainted report crept into the court's analysis of the waiver criteria.5 The report's influence on the juvenile court is evinced by the court's reliance on the facts it adduced from the report.
*35¶ 66. It is impossible to know what would have happened if the prosecuting attorney had not been present at the Department's meeting. There were many mitigating facts that could support a decision to retain Tyler in juvenile court, and there was significant sentiment against waiver in the Department. In fact, the assigned case worker volunteered, "I certainly felt there were reasons and information provided that a recommendation could be made to — to retain [Tyler] in juvenile court." Who knows what the recommendation would have been if the ex parte advocacy of the prosecuting attorney had not been infused into the discussion?
¶ 67. If the report had ultimately recommended against waiver, no one can know the impact that such a recommendation would have had on the juvenile court's determination. Judges often give great value to the on-the-ground determinations and recommendations of the Department.
¶ 68. The problem here is that we just don't know. We cannot unring the bell.
¶ 69. Accordingly, because I cannot conclude that Tyler suffered no prejudice, I respectfully dissent.
¶ 70. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this dissent.

 See majority op., ¶ 39 ("[W]e do not think that the DHHS's contact with the juvenile and the State must necessarily cease at the preparation of a waiver investigation report."); id., ¶ 40 ("[Plermitting the DHHS to contact both the juvenile and the State for purposes of preparing a waiver investigation report ensures that the court has access to a wider range of information."); id. ("[W]e decline to create a bright-line rule precluding the DHHS from communicating directly with either party... for the purposes of preparing a waiver investigation report.").


 After being apprised of the Department's proceedings, the court explained: "[A]pparently the District Attorney was invited and the defense was not. I tend to think that that is not a good idea, myself."


 Majority op., ¶¶ 38-40. Incidentally, I do not believe that the differences between waiver investigation reports and PSIs are as pointed as the majority suggests. For example, the majority contends that "a waiver investigation report may not be complete unless the DHHS continues to communicate with the juvenile and the State," and "permitting [this communication! for purposes of preparing a waiver investigation report effectuates the express objectives of Wis. Stat. ch. 938." Id., ¶¶ 39, 40. In this respect, I see no difference between a waiver investigation report and a PSI. A PSI also serves an information-gathering function, and its author is required to attempt to interview the criminal defendant, Wis. Admin. Code DOC § 328.29(4), and to obtain information about the crime and the defendant's criminal history from the State, id., § 328.27(3).


 The text of sub. (2m) was proposed in a 1996 letter by Randall Schneider, an ADA for Racine County. Among other *33recommendations, Attorney Schneider's letter suggested that the In re S.N. procedure be codified:
Add a sub-section after sec. 938.18(2r) to read: "The court may designate an agency as defined in sec. 938.38(1) (a) to prepare and submit a report analyzing the waiver criteria as defined in sub. (5) as applied to the juvenile. The report shall be given to all parties at least 3 days prior to the waiver hearing. The court, in its discretion, may rely on facts contained within the waiver study in making its finding under sub. (5)." This codifies In the interest of S.N., 139 Wis. 2d 270, 407 N.W.2d 562 (Ct. App. 1987).
Letter from Randall Schneider to the Juvenile Justice Study Committee (Feb. 13, 1996) (on file with the Legislative Reference Bureau, Madison, Wisconsin) (emphasis added). This proposed language was modified slightly and was then incorporated, as modified, as an amendment to 1995 SB 624. Ultimately, it was passed and signed into law. 1995 Wis. Act 352.


 For example, when discussing the criteria, the juvenile court observed that Tyler came "from a family where there [were] multiple relationships and family members [involved with] drugs and alcohol," and that in school, there were periods *35where "there was a total lapse of doing his homework and getting poor grades." These facts come directly from the Department's report.